                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  ) No. 4:19CR562 CDP/NAB
                                           )
EDDIE EARL JOHNSON.                        )
                                           )
        Defendants.                        )

                      WITHDRAWAL OF PRETRIAL MOTIONS

       COMES NOW, Defendant, by and through counsel, and withdraws his previously

filed motions in this case. The parties have reached an agreement in this case which

makes it not necessary to litigate the issues raised in the pretrial motions. Should the

court fail to accept the plea for any reason, Mr. Johnson may seek to refile the motions at

that time.



                                           Respectfully Submitted,

                                           /s/ Kathryn B. Parish, 61781MO
                                           Attorney for Defendant Eddie Earl Johnson
                                           CARLYLE PARISH, LLC
                                           3407 Jefferson, #128
                                           Saint Louis, MO 63118
                                           314-277-7670
                                           Fax: 866-764-1249
                                           Email: Kay@carlyleparishlaw.com




                                              1
                             CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed via the court’s electronic filing system
on this 8th day of June, 2020 to be served upon all attorneys of record.

                                                         /s/ Kathryn B. Parish




                                              2
